DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest “determining a virtual position of the surgical instrument with respect to the second 3D medical image based on the first, second and third transformation matrices” as required by independent claims 1 and 18, especially wherein the “second 3D medical image…not containing all the fiducials of the reference marker”. The claimed invention provides the technical advantage of registration of a navigated instrument to an ROI without requiring the markers to be present in the ROI. In this manner, the ROI may be smaller or dynamically located than the overall area surveyed by the tracking system.
Exemplary prior art US 6970585 to Dafni teaches a smaller ROI that is updated dynamically with respect to a larger ROI (e.g. to reduce radiation exposure dosage) and also tracking instruments with respect to the ROIs. Although Dafni relies on natural fiducial markers measured in the image ROIs instead of a attached markers, these modes are generally accepted as functional equivalents (i.e. image-tracking of markers). However, Applicant points out that if these fiducials (natural or otherwise) went out of view of the second ROI, there would be no way to register the second ROI with the first ROI in Dafni, since the markers are being relied upon for such (page 9, Applicant’s response 6/23/2021). Also examiner adds that if a subset of the fiducials leaves the view of the second ROI, it would overall affect the transformation matrix parameters used to perform the registration. In summary, Dafni is using a different mode of operation to solve a similar problem, and it would produce different results than the claimed invention, which indicates non-obviousness. In particular, Applicant’s invention utilizes fiducials outside the field of view of the second ROI to calculate transformation parameters, which is not taught or suggested by Dafni.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799